The opinion of the court was delivered by
Collamer, J.
The form for the writ of attachment was fixed by statute, and has never been changed. The statute of 1838, which exempted the body from arrest on contracts made after January 1, 1839, did not change the form of the writ, but qualified the mode of its service. It was long since holden that the writ of attachment, when served as a summons, was good as such. So, too, when served as an attachment of property, as in this case, it must be good as such ; for this was serving it according to its terms, when the other was not. In the case of Cleft v. Hosford and Ruggles, relied on by the defendant, the writ issued in a form never authorized by our statute, and was actually served both on the body of the defendant, and by attaching his property, that is, by taking his choses in action, and it was,- therefore, abated. It is not now. necessary to inquire whether, even if the defendant had been arrested, it would have been any ground of abatement.
Judgment affirmed.